[Cite as State v. Slagle, 2013-Ohio-230.]


                                         COURT OF APPEALS
                                      RICHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT




STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellant                   :       Hon. William B. Hoffman, J.
                                              :       Hon. Sheila G. Farmer, J.
-vs-                                          :
                                              :
EMMANUEL L. SLAGLE                            :       Case No. 12CA62
                                              :
        Defendant-Appellee                    :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas, Case No. 2010CR272H



JUDGMENT:                                             Reversed




DATE OF JUDGMENT:                                     January 22, 2013




APPEARANCES:

For Plaintiff-Appellant                               For Defendant-Appellee

JILL M. COCHRAN                                       EMMANUEL SLAGLE, PRO SE
38 South Park Street                                  Inmate No. 591-119
Mansfield, OH 44902                                   Ohio State Penitenitary
                                                      878 Coitsville-Hubbard Road
                                                      Youngstown, OH 44505
Richland County, Case No. 12CA62                                                          2

Farmer, J.

       {¶1}   On August 6, 2010, appellee, Emmanuel Slagle, pled guilty to two counts

of possession of drugs (heroin and MDMA) in violation of R.C. 2925.11, and one count

of receiving stolen property in violation of R.C. 2913.51.         By sentencing entry filed

August 9, 2010, the trial court sentenced appellee to six years in prison and imposed a

fine of $7,500.00 plus costs. Appellee did not appeal his sentence.

       {¶2}   On June 7, 2012, appellee filed a motion to vacate the imposition of costs,

fines and/or restitution. By judgment entry filed July 13, 2012, the trial court denied

appellee's motion as to costs, found no restitution had been imposed, and granted the

motion as to the $7,500.00 fine.

       {¶3}   Appellant, the state of Ohio, filed an appeal and this matter is now before

this court for consideration. Assignment of error is as follows:

                                             I

       {¶4}   "THE TRIAL COURT ERRED WHEN IT VACATED THE MANDATORY

FINES IN THIS CASE AS THE TRIAL COURT DID NOT HAVE THE AUTHORITY TO

RECONSIDER ITS OWN VALID JUDGMENT."

                                             I

       {¶5}   Appellant claims the trial court erred in vacating the mandatory fine

imposed in 2010. We agree.

       {¶6}   Appellee pled guilty to one count of possession of heroin in an amount

exceeding one hundred unit doses in violation of R.C. 2925.11, a felony of the second

degree.   Pursuant to subsection (E)(1)(a), a trial court sentencing an offender who

pleads guilty to a first or second degree felony under R.C. 2925.11 shall impose a
Richland County, Case No. 12CA62                                                          3


mandatory fine of at least one half of the maximum fine specified in R.C.

2929.18(A)(3)(b). The maximum fine for a felony of the second degree is $15,000.00;

therefore, half was $7,500.00 as imposed.

      {¶7}   A trial court is not required to impose a fine if it finds that the offender is

indigent after the offender files an affidavit of indigency prior to sentencing.       R.C.

2929.18(B)(1). In the case sub judice, appellee did not file the required affidavit of

indigency and the trial court did not make the requisite finding. The trial court imposed

the fine and appellee did not appeal his sentence.

      {¶8}   The issue of the mandatory fine is res judicata. State v. Roberson, 5th

Dist. No. 2001CA00070, 2003-Ohio-4282. As stated in State v. Perry, 10 Ohio St.2d

175 (1967), 180:



             Under the doctrine of res judicata, a final judgment of conviction

      bars the convicted defendant from raising and litigating in any proceeding,

      except an appeal from that judgment, any defense or any claimed lack of

      due process that was raised or could have been raised by the defendant

      at the trial which resulted in that judgment of conviction or on an appeal

      from that judgment.



      {¶9}   In addition, the trial court was without jurisdiction to vacate its own valid

final judgment. State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795;

State ex rel. Hansen v. Reed, 63 Ohio St.3d 597 (1992). Two exceptions to this rule are
Richland County, Case No. 12CA62                                                         4

to correct a void sentence or to correct a clerical error. Cruzado, at ¶19. Neither

exception was involved in this case.

      {¶10} Upon review, we find the trial court erred in vacating the mandatory fine.

      {¶11} The sole assignment of error is granted.

      {¶12} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby reversed.

By Farmer, J.

Delaney, P.J. and

Hoffman, J. concur.




                                           s/ Sheila G. Farmer________________



                                           s/ Patricia A. Delaney______________



                                           s/ William B. Hoffman______________

                                                          JUDGES




SGF/sg 108
[Cite as State v. Slagle, 2013-Ohio-230.]


                   IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT




STATE OF OHIO                                   :
                                                :
        Plaintiff-Appellant                     :
                                                :
-vs-                                            :        JUDGMENT ENTRY
                                                :
EMMANUEL L. SLAGLE                              :
                                                :
        Defendant-Appellee                      :        CASE NO. 12CA62




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio is reversed. Costs to

appellee.




                                                s/ Sheila G. Farmer________________



                                                s/ Patricia A. Delaney______________



                                                s/ William B. Hoffman______________

                                                             JUDGES